[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]PRETRIAL ORDER
On or before November 17, 1995, the plaintiff shall provide to defendant's counsel copies of all of the following documents:
1. All business tax returns, including quarterlies, for the most recent four tax years; and
2. All ledger sheets and cancelled checks for his business for January 1, 1994 to November 15, 1995. CT Page 12784-J
Both parties may hire a business evaluation expert.
COURT
Munro, J. 11/6/95